

116 S3961 IS: Pandemic Democracy for All Act
U.S. Senate
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3961IN THE SENATE OF THE UNITED STATESJune 15, 2020Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo require States and local jurisdictions to allow absentee voting in the November 2020 general election for Federal office for individuals impacted by coronavirus disease 2019, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Democracy for All Act.2.Requirement to provide absentee ballots for 2020 elections to individuals impacted by COVID–19(a)In generalIn the case of the regularly scheduled general election for Federal office occurring in November 2020, each State and local jurisdiction shall permit eligible voters to use absentee registration procedures and to vote by absentee ballot individuals if such eligible voter has a reasonable concern that voting in person on the day of the election may expose the voter to contracting coronavirus disease 2019 (COVID–19) or is otherwise impacted by COVID–19.(b)EnforcementThe Attorney General may bring a civil action against any State or local jurisdiction in an appropriate United States District Court for such declaratory and injunctive relief (including a temporary restraining order, a permanent or temporary injunction, or other order) as may be necessary to carry out the purposes of subsection (a).3.Grants for online registration systems(a)PurposeThe purpose of this section is to encourage State and local jurisdictions with paper-based absentee ballot request systems to provide for online absentee ballot request systems.(b)GrantsThe Election Assistance Commission may award grants to States and local jurisdictions to enable States and local jurisdictions to implement online absentee registration systems for the regularly scheduled election for Federal office in November 2020.(c)Authorization of appropriationsThere are authorized to be appropriated for payments under this section $16,700,000 for fiscal year 2020.4.Grants for increased absentee voting(a)In generalThe Election Assistance Commission may award grants to States and local jurisdictions to facilitate an increase in absentee voting during the regularly scheduled election for Federal office in November 2020. (b)Use of grantsGrants provided under this section may be used for—(1)the purchase of materials (including the costs of postage, envelopes, ballot printing, drop boxes, and processing equipment) to facilitate absentee voting; (2)educational outreach to the public with respect to casting absentee ballots and the amount of time it will take to process such ballots and certify election results; and(3)such other purposes as the Commission may determine appropriate.(c)Authorization of appropriationsThere are authorized to be appropriated for payments under this section $700,000,000 for fiscal year 2020, of which not less than $200,000,000 shall be authorized for grants used for purposes described in subsection (b)(2).5.State definedIn this Act, the term State means the 50 States and the District of Columbia.